DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 27-29 in the reply filed on 06/08/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US2008/0057460 A1).
Regarding claim 27, Hicks teaches a pearl (12, Figure 1) for use as a holding element for an orthodontic appliance (see figure 1), the pearl (12) configured for being placed (see Figure 1) on a tooth (14, 16, 18) for an orthodontic treatment ([0034] lines 1-11), the pearl (12) having a surface (22+24, Figure 2), the surface (22+24) consisting of a first surface (22, Figure 2) and a second surface (24, Figure 2), the first surface (22) configured for being placed in contact with a tooth (see figures 1-2 and 7) and the second surface (24) configured for being placed opposite to the first surface (see figure 2), wherein the second surface (24) does not comprise any sharp corner (see figure 2; the second surface 24 is rounded and smooth and has no sharp corners).  
Regarding claim 28, Hicks teaches the pearl of claim 27 (see rejection above), wherein the pearl (12) is configured to be a holding element (see Figures 1-3; the pearl has a passage 26 for holding a wire 20) for a splint (20, figure 3).  
Regarding claim 29, Hicks teaches the pearl of claim 28 (see rejection above), wherein the pearl (12) has a shape which is complementary to the shape of a portion of the splint (see annotated Figures below). The passage 26 of the pearl is shaped as a rounded hole to complement the cylindrical shape of the wire 20.   

    PNG
    media_image1.png
    168
    514
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772